Citation Nr: 0804683	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  97-10 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for disabilities due to 
radiation exposure to include multinodular goiter, status 
post right thyroid lobectomy, and recurrent parotitis, status 
post bilateral parotidectomies.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The procedural history of this matter is somewhat 
longstanding.  In September 1983 the Board remanded the 
veteran's appeal for entitlement to service connection for 
multiple nodular goiter.  In March 1985, the Board 
subsequently denied the claim of entitlement to service 
connection for multiple nodular adematous colloid goiter with 
recurrent parotitis, postoperative, due to radiation 
exposure.  An August 1986 Board decision found that new and 
material evidence had not been received to reopen the March 
1985 finally denied claim for entitlement to service 
connection for residuals of a right thyroid lobectomy for 
multinodular goiter with recurrent parotitis.  Finally, the 
Board remanded this issue in June 2004 so that additional 
development of the evidence could be conducted.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that either multinodular goiter, status post 
right thyroid lobectomy, or recurrent parotitis, status post 
bilateral parotidectomies were caused by in-service exposure 
to ionizing radiation.


CONCLUSION OF LAW

Neither the veteran's s multinodular goiter, status post 
right thyroid lobectomy, nor recurrent parotitis, status post 
bilateral parotidectomies were incurred in nor aggravated by 
military service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311, 3.326 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 
correspondence and a May 2004 statement of the case (SOC) of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The SOC 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  March 2006 correspondence 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  


Factual Background

The veteran claims that his claimed disabilities were caused 
by his exposure to in-service ionizing radiation.  He 
submitted his claim in November 1980.  See VA Form 21-526.  A 
VA Application for Medical Benefits, dated in May 1980, shows 
that the veteran claimed to have witnessed an atomic 
explosion (nuclear device testing) in Nevada in May 1952 
while serving with the Marines.  He added that this took 
place at the Yukon Flats on May 1, 1952, and that he was in a 
trench during the explosion.  The veteran added that he was 
two miles away until after the shockwave, then he was at 
ground zero, where he remained all day.  He also mentioned 
that he was issued a film badge after the explosion.  

A June 1980 VA ultrasonography report shows that evaluation 
of the veteran's thyroid showed findings consistent with 
multiple nodular goiter.  

A VA hospital summary shows that he underwent a right thyroid 
lobectomy in November 1980.  Multiple nodular goiter and 
recurrent parotitis was diagnosed.  

A November 1980 VA Operation Report includes a diagnosis of 
multi-nodular adenomatous colloid goiter.  

A February 1981 VA hospital summary shows that the veteran 
underwent a left parotidectomy.  

A February 1981 VA pathological report shows a microscopic 
diagnosis of chronic sialoadenitis.  

In March 1981, VA was informed by the Department of the Navy, 
Marine Corps Headquarters, that the veteran did in fact 
participate in operation TUMBLER-SNAPPER (Desert Rock - IV) 
during the 1952 series of atmospheric nuclear weapons tests 
conducted in Nevada.  He had been temporarily assigned to the 
1st Marine Corps Provisional Atomic Exercise Brigade (1st 
MCPAEB) for SHOT DOG of the TUMBLER-SNAPPER series, fired on 
May 1, 1952.  VA was also informed that while no known record 
of the veteran's individual radiation exposure was available, 
a Department of Defense reconstruction of radiation exposure 
indicates that Marine personnel at the DOG detonation 
received exposure ranging to an upper limit of .100 rem, 
gamma.  

Also in March 1981 the VA Department of Veterans Benefits, in 
noting that it was not unreasonable to assume that the 
veteran's exposure did not exceed the high of .100 rem, added 
that this figure is compared with exposure received from a 
clinical chest X-ray at that time of .7 rem.

A February 1982 RO rating decision denied service connection 
for multiple nodular goiter as a result of exposure to 
nuclear explosion testing.  The veteran subsequently 
perfected an appeal.  

The veteran, as part of a statement included with a VA Form 
1-9, received in September 1982, essentially commented that 
he was exposed to more rems than previously reported.  

A report prepared by the Department of the Navy, Maine Corps 
Headquarters, dated in November 1982, includes a January 1980 
Memorandum (entitled "Radiation Exposure, Marine Copra 
Exercise, Operation Tumbler-Snapper")  The memorandum 
included a reconstruction of the film badge dose for 
approximately 2,200 personnel of the 1st Marine Corps 
Provisional Atomic Exercise Brigade who participated in Shot 
Four (Dog). Exercise Desert Rock IV, Operation Tumbler-
Snapper, Nevada Test Site in 1952.  It was reported that 
initial radiation was not a contributing factor in the dose 
accrued to participants in Shot Dog, but that residual 
radiation was of some significance to personnel who 
approached ground zero after the shot.  The veteran was also 
informed that attempts to locate his film badge had failed.  

A letter from a private physician, Dr. Gudernatch, dated in 
April 1983.  The physician, in reporting that the veteran was 
in good health in December 1958 (when he underwent a Marine 
Corps Reserve examination), added that the veteran, in 
January 1966, had a swollen and tender right paratoid gland.  


A February 1984 Marine Corps Nuclear Test Personnel Review 
report shows that a reconstructed dose estimate was supplied 
for the veteran; 82 millirem was reported.  Exposures ranging 
to an upper limit of .100 rem, gamma was also noted.  

An October 1984 letter from the Department of the Navy, Maine 
Corps Headquarters, again confirmed that the veteran was at 
the Nevada test site during Operation TUMBLER-SNAPPER.  It 
was noted when DOG detonated the veteran's unit was in 
trenches 7,000 yards south of ground zero, and about an hour 
after the explosion the 1st MCPAEB conducted an infantry 
assault maneuver in the direction of ground zero.  It was 
added that the veteran's probable radiation dose during 
TUMBLER-SNAPPER was .082 rem, gamma.  

In March 1985 the Board denied the claim for service 
connection for multinodular nodular adematous colloid goiter 
with recurrent parotitis, post-operative, due to radiation 
exposure.  The Board noted at that time that the case had 
previously been remanded in September 1983 for further 
development.

A letter dated in September 1984, and received by VA in April 
1985, is shown to have been written by a private physician, 
Dr. Sharpe.  He indicated that he had essentially reviewed 
the veteran's complete medical record, as well as the 
information surrounding his in-service radiation exposure.  
Dr. Sharpe opined that the development of the veteran's 
nodular thyroid disease was related to his radiation 
exposure.  He added that the veteran was likely exposed to 
between 25 and 250 rads at the Yucca Flats in 1952, which, 
more probably than not, led to his multinodular goiter.  

In August 1986 the Board denied service connection for 
residuals of a right thyroid lobectomy for multinodular 
goiter with recurrent parotitis.  

A February 1991 A pathological report includes findings 
reflective of non-specific chronic inflammation of the right 
paratoid gland.  

A February 1991 VA Operation Report shows that the veteran 
underwent a right superficial parotidectomy.  


An October 1994 RO rating decision determined that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for a thyroid condition 
due to radiation exposure.  The veteran perfected an appeal 
of this decision.  

The Board, in June 2004, remanded the matter of entitlement 
to service connection for disabilities due to radiation 
exposure to include multinodular goiter, status post right 
thyroid lobectomy, and recurrent parotitis, status post 
bilateral parotidectomies.  Also at that time, the Board 
pointed out that the instant claim had been characterized as 
one previously denied by a final VA decision thus requiring 
new and material evidence to reopen it.  However, when a 
change in law creates a new basis of entitlement to benefits, 
a claim under the provisions of the changed law is separate 
and distinct from one previously and finally denied under the 
law in effect prior to the change, and that is true even in 
the absence of new and material evidence.  Spencer v. Brown, 
4 Vet. App. 283, 289 (1993).  The Board added that while a 
February 1997 Statement of the Case set out 38 C.F.R. § 3.311 
in full, the claim needed to be developed and processed in 
accord with that cited regulation.  

With regard to evidentiary development, it was reported that 
the veteran had reported that he was issued a film badge 
after he was onsite, and after he worked near ground zero of 
an earlier nuclear test, but before Shot Dog.  His report is 
confirmed by the above-mentioned November 1982 letter to him 
from the Marine Corps which added that "attempts to locate 
your film badge reading have failed."  It was also mentioned 
that while detailed records of radiation exposure during 
nuclear tests were not generally made, a March 1981 letter 
from the Marine Corps stated that "there is no known record 
of [the veteran's] individual radiation exposure nor precise 
activities," a contention reiterated by the service 
department in an October 1984 letter.  Nevertheless, the 
Board found that further inquiry should be made of the 
service department because missing data from film badges may 
have since been found.  In addition, the Marine Corps 
reported, in the November 1982 letter to the veteran, that 
Reynolds Electrical and Engineering Company (REECO) 
maintained dosage records for atmospheric nuclear tests.  An 
effort to obtain relevant records from REECO was to be 
undertaken.


The Board also noted in June 2004, with regard to the amount 
of time the veteran was exposed to ionizing radiation, the 
November 1982 letter to the veteran included a dose estimate 
prepared by Science Applications International Corporation.  
However, it appeared that the dose estimate was based, in 
large part, on data gathered from Shot Charlie.  That dosage 
may have little, if any, relation to the veteran or to the 
extent of his radiation exposure.  Since the veteran's 
journal was prepared at or about the time of the events 
recorded, and since it is quite detailed, it should be 
considered when determining the veteran's radiation dosage.  
In the absence of more detailed evidence to the contrary, the 
Board instructed that it should be relied upon for dose-
estimate calculations.

Following the Board's June 2004 remand, additional 
development occurred as concerning this longstanding claim.  
This development includes an October 2006 Radiation Dose 
Assessment (RDA) Report, concerning the veteran's involvement 
with Operation TUMBLER-SNAPPER (1952).  The report indicated 
that it had contemplated the veteran's service records, 
operational documents and reports, scientific principles and 
studies (as described in the Scenario of Participation and 
radiation Exposure (SPARE)).  The veteran's unit was noted to 
have assisted in setting up Shot DOG, which required the unit 
members to be at the ground zero location on April 26, 1952.  
It was noted that Shots BAKER and CHARLIE had occurred on 
April 15th and 22nd (1952), respectively.  No individual film 
badge records were found.  The veteran was noted to have been 
potentially exposed to radioactivity from several sources, to 
include external radiation from the Shot DOG detonation while 
in the trench area, external dose following his leaving the 
trench after the detonation and moving towards ground zero, 
external dose exposure while working at the ground zero 
locations of Shots BAKER and CHARLIE, and internal dose from 
inhaling and ingesting radioactive soil and debris while 
working at the ground zero locations for Shots BAKER and 
CHARLIE.  The report noted that, as pertaining to internal 
doses, the veteran received, in conjunction with his Shot DOG 
participation. .0 rem (less than .001 rem) initial neutron 
and gamma doses.  As for external doses, it was postulated 
that the veteran received a dose of .37 rem, with an upper 
bound three times higher to account for uncertainty.  
Concerning his Shot BAKER participation, an upper bound 
residual dose of .0033 rem was reported.  As for a 
calculation of internal dose from residual activity in the 
soil, these were reported to have to be estimated.  For Shot 
DOG, five rem/hour was reported to be the highest intensity 
to which observes may have been exposed.  The residual 
activity for Shots BAKER and CHARLIE were noted to be even 
smaller.  

An October 2006 letter from the Defense Threat Reduction 
Agency (DTRA) shows dose summarizations as follows:  

*	Mean total external gamma dose:  0.38 rem
*	Upper bound gamma dose:  1.2 rem
*	Mean total external neutron dose:  0.0 (<0.001) rem
*	Upper bound neutron dose:  0.0 rem
*	Internal committed alpha dose to the thyroid:  0.0 
(<0.001) rem
*	Upper bound committed alpha dose to the thyroid:  0.0 
(<0.001) rem
*	Internal committed beta plus gamma dose to the thyroid:  
0.0 (<0.001) rem
*	Upper bound committed beta plus gamma dose to the 
thyroid:  0.0 (<0.001) rem

It was also noted that the statistical figures supplied 
included the assumptions about the veteran's participation 
activities and environment in which he received a radiation 
dose.  The veteran was provided an opportunity to review the 
scenario description and was noted to have indicated his 
acceptance.  The veteran's comments were considered in the 
development of the dose assessment.

In November 2006, an opinion was sought from the VA Under 
Secretary as to what relationship existed between the 
veteran's exposure to ionizing radiation and his multinodular 
goiter and parotitis.  

A response, completed by a physician from the VA Chief Public 
Health and Environmental Hazards Officer (VA Chief Officer), 
was received later in November 2006.  Complete review of the 
evidentiary record was noted.  The opinion indicated that it 
was "unlikely" that the veteran's multinodular goiter could 
be attributed to exposure to ionizing radiation in service.  
An opinion concerning the veteran's parotitis was deferred 
until a radiation dose to the parotid gland was provided by 
DTRA.  A December 2006 letter from the VA Acting Director of 
Compensation and Pension Service (VA Acting Director) noted 
that there was "no reasonable possibility" that the 
veteran's multinodular goiter was the result of occupational 
exposure to ionizing radiation in military service.  

A February 2007 letter from the DTRA indicated that no 
medical or scientific evidence had been submitted by VA to 
support parotitis as being radiogenic.  As such, without 
verification of such evidence, they indicated that a dose 
reconstruction could not be performed.  

A letter, completed by a physician from the VA Chief Officer, 
was received in April 2007.  The physician noted that the 
thyroid doses reported by the DTRA were utilized as proxies 
for the internal doses to the parotid glands.  The physician 
opined that it was "unlikely" that the veteran's parotitis 
could be attributed to exposure to ionizing radiation in 
service.  

An advisory opinion dated in May 2007 from the VA Acting 
Director indicated that there was "no reasonable 
possibility" that the veteran's parotitis resulted from 
exposure to radiation in service.  

Laws and Regulations

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).


Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, when the evidence of record shows that a veteran was 
exposed to ionizing radiation while participating in above-
ground nuclear tests, and develops a radiogenic disease 
within a period specified by law, the claim must be submitted 
to the Under Secretary for Benefits.  38 C.F.R. § 
3.311(b)(1).  Nonmalignant thyroid nodular disease, but not 
parotitis, is a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  
The regulation was not in effect at the time of the March 
1985 Board decision and, when it became effective in 
September 1985 -- then as 38 C.F.R. § 3.311b -- the list of 
radiogenic diseases did not include multinodular goiter.  
That disorder was added to 38 C.F.R. § 3.311b in November 
1989.  54 Fed. Reg. 42802 (Oct. 18, 1989).

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

Analysis

The Board has carefully reviewed this appeal under each of 
these the legal theories, however, as the preponderance of 
the evidence is against each of these claimed disorders under 
any theory of entitlement service connection for each 
disorder claimed is denied.


As to the first theory, the competent evidence shows that 
each claimed disability initially became manifest many years 
after the veteran's May 1952 separation from military 
service.  Specifically, multiple nodular goiter, a right 
thyroid disorder, and parotitis were all first diagnosed in 
1980.  Therefore, because there is no evidence that any of 
these problems were manifested in service, or that a 
malignant tumor was detected within the first post service 
year, service connection on a direct basis is not warranted.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), does not include any claimed disorder.

Because none of the claimed disorders are listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even in 
acknowledging that the veteran did in fact participated in 
service in a "radiation-risk activity" as that term is 
defined by applicable law, none of his claimed medical 
conditions are diseases that can be presumptively service 
connected by dint of any in-service participation in a 
radiation-risk activity.  Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
while the veteran has a history of multinodular goiter, 
status post right thyroid lobectomy (non-malignant thyroid 
nodular disease -- a radiogenic disease listed in 38 C.F.R. 
§ 3.311), and while this became manifested 5 years or more 
after exposure (see 38 C.F.R. § 3.311(b)(5)), as discussed in 
extensive detail above, the VA Chief Officer in November 2006 
commented that it was "unlikely" that the veteran's 
multinodular goiter could be attributed to exposure to 
ionizing radiation in service.  Also, later in December 2006 
letter the VA Acting Director opined that there was "no 
reasonable possibility" that the veteran's multinodular 
goiter was the result of occupational exposure to ionizing 
radiation in military service.  Both of these supplied 
opinions came after the respective opinion providers had an 
opportunity to review various dose estimates.  

Further, with regard to the veteran's diagnosed parotitis, 
the veteran has not presented any scientific and/or medical 
evidence that it is related to in-service exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(3); VAOPGCPREC 
15-99; 65 Fed. Reg. 6258 (2000).  Consequently, as a matter 
of law, entitlement to service connection for the claimed 
disorders under the third method is not warranted.

As noted, non-malignant thyroid nodular disease is listed 
among the radiogenic diseases listed in 38 C.F.R. § 3.311, 
and the veteran has presented scientific evidence that it is 
related to ionizing radiation exposure.  See September 1984 
medical opinion rendered by Dr. Sharpe.  The Board notes, 
however, that the 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.

In this regard, the RO has obtained various dose estimate 
findings.  See, for example, the above-discussed October 2006 
RDA report and DTRA findings.  Here, even though it is clear 
that the veteran was exposed to some level of ionizing 
radiation while on active duty, service connection cannot be 
granted pursuant to 38 C.F.R. § 3.311 for his claimed 
disorders because the preponderance of the competent evidence 
is against finding a nexus between any such exposure and 
these claimed disabilities.  See November 2006 VA Chief 
Officer report, December 2006 VA Acting Director report, 
April 2007 VA Chief Officer report, and May 2007 VA Acting 
Director report.  


As to the fourth method of establishing service connection, 
the Combee approach, the Board again acknowledges the 
September 1984 opinion provided by the private physician Dr. 
Sharpe.  This opinion, as discussed, related the veteran's 
multinodular thyroid disease to his in-service radiation 
exposure.  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  The United States Court 
of Appeals for Veterans Claims has held that post service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded medical evidence must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.

Given the above standard, the Board assigns greater 
evidentiary weight to the multiple scientific and factually 
based opinions of record rendered by both the VA Chief 
Officer and VA Acting Director than the opinion supplied from 
Dr. Sharpe, because not only were they based on accurate dose 
assessment findings (as opposed to those relied upon by Dr. 
Sharpe), they were also proffered after a review of the 
entire record on appeal.  Accordingly, while the Board 
acknowledges the complexity of the medical questions 
presented by this case, and appreciates the veteran's 
sincerity in his belief that service connection should in 
fact be granted, because the preponderance of the evidence is 
against finding that any of the claimed disabilities were 
caused by his exposure to ionizing radiation while in 
military service, the claims are denied.


In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO as well as hearing testimony.  While lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the veteran's disabilities are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for disabilities due to radiation exposure 
to include multinodular goiter, status post right thyroid 
lobectomy, and recurrent parotitis, status post bilateral 
parotidectomies, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


